Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated October 29, 2012, with respect to the consolidated financial statements of Pure Bioscience, Inc., appearing in the Annual Report on Form10-K of Pure Bioscience, Inc. for the year ended July 31, 2012, and to the reference to us under the heading “Experts” in this Registration Statement. /s/ Mayer Hoffman McCann P.C. San Diego, California February 1, 2013
